PER CURIAM.
Petitioner has filed a petition for writ of mandamus to compel the trial court to grant him a belated appeal because the court order denying his Rule 3.850 motion failed to advise him of his right to appeal.
We treat the petition as one for habeas corpus and grant the writ entitling petitioner to a belated appeal. State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975); Marsh v. State, 581 So.2d 653 (Fla. 4th DCA 1991). Petitioner is directed to file his notice of appeal within thirty days from date of this opinion.
DOWNEY, STONE and WARNER, JJ., concur.